DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/16/2021.

Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Aljadeff et al. does not teach or suggest a transmission by the reference anchor of a narrowband signal over an auxiliary channel, the narrowband signal comprising second beacons at regular intervals, the interval between two successive second beacons defining a second time frame, the second beacons being synchronous with the first beacons, the reference anchor transmitting an elementary-interval index to said tag during the second time frame when requested by the tag on the auxiliary channel; a reception (320) by said tag of said index over the auxiliary channel and the transmission (340) by said tag of a clap message over the UWB channel during an elementary interval associated with said index; a reception (350) by said anchors of the clap message and a determination (360) of differences in arrival time of this message to the various anchors; a calculation (370) of the position of the tag on the basis of the differences in arrival time thus determined.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.